
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 334
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Ms. Lee of California
			 (for herself, Mr. Honda,
			 Mrs. Christensen,
			 Ms. Baldwin,
			 Ms. Norton,
			 Ms. Roybal-Allard, and
			 Mr. Jackson of Illinois) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  HIV Testing Day.
	
	
		Whereas in 2009, around the world, 33,300,000 people were
			 living with HIV, 1,800,000 people died of AIDS-related illnesses, and another
			 2,600,000 people were newly infected, and, of these numbers, children under the
			 age of 15 accounted for 260,000 AIDS deaths, 370,000 new HIV infections, and a
			 total of 2,500,000 of all people living with HIV;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that in the United States more than 1,100,000 people are living
			 with HIV and approximately 21 percent do not know they are infected;
		Whereas the CDC estimates that a total of 617,025 people
			 have died of AIDS in the United States from the beginning of the HIV/AIDS
			 epidemic through 2008;
		Whereas the CDC estimates that each year 56,300 people
			 become newly infected with HIV in the United States, and, on average, an
			 individual is infected with HIV every 9½ minutes;
		Whereas current estimates by the CDC utilize a new
			 methodology that results in more accurate estimates of new HIV
			 infections;
		Whereas previous estimates by the CDC of HIV infection
			 rates undercounted the rate of infection by 40 percent;
		Whereas the CDC estimates that at the end of 2008,
			 African-Americans represented 48 percent of all people living with HIV in the
			 United States, Whites represented 33 percent, Hispanics represented 17 percent,
			 Asian-Americans and Pacific Islanders represented 1 percent, and American
			 Indians and Alaska Natives represented less than 1 percent;
		Whereas the CDC estimates that at the end of 2008, men
			 accounted for 75 percent of all people living with HIV in the United States,
			 and women represented 25 percent;
		Whereas the rate of new HIV infection for African-American
			 women is nearly 15 times higher than White women, while the rate among Hispanic
			 women is nearly 4 times higher;
		Whereas the CDC has determined that in the United States
			 the leading transmission category of HIV infection is male-to-male sexual
			 contact, followed by heterosexual contact and injection drug use;
		Whereas men who have sex with men (MSM) have represented
			 an increasing share of new HIV infections over the past decade, with 54 percent
			 of all new infections in 2008 occurring among young MSM of color, in
			 particular, bearing a disproportionate burden of the epidemic;
		Whereas surveys indicate that many Americans want more
			 information about HIV, including information about the different types of tests
			 available, testing costs, test result confidentiality, and testing
			 locations;
		Whereas African-Americans and Hispanics are much more
			 likely than Whites to say they need more information about HIV testing;
		Whereas studies have found that Asian-Americans and
			 Pacific Islanders are less likely to report having sought HIV testing than
			 other ethnic groups, are more likely to be diagnosed at a later stage of the
			 disease, and are less likely, if diagnosed, to use HIV/AIDS services;
		Whereas people at high risk of acquiring HIV are often at
			 high risk of acquiring other sexually transmitted diseases as well;
		Whereas in 2008, the CDC estimated that 1 in 4 young women
			 between the ages of 14 and 19 in the United States and nearly 1 in 2
			 African-American young women in the United States were infected with at least 1
			 of the 4 most common sexually transmitted diseases;
		Whereas the CDC reports that when HIV-infected people know
			 their status, they are more likely to practice behaviors that reduce the risk
			 of HIV transmission to other people;
		Whereas the CDC estimates that in 2006, of the people
			 diagnosed as HIV-positive, 38 percent were later diagnosed with AIDS within 1
			 year of their HIV test;
		Whereas the CDC reports that early knowledge of HIV status
			 is important for connecting HIV-positive people with medical care and services
			 that can reduce mortality and prevent the onset of AIDS;
		Whereas anxiety, misconception, and stigma have been
			 traditionally associated with HIV/AIDS and HIV testing;
		Whereas the most commonly used HIV tests currently require
			 a 2-week waiting period for a diagnosis, and such a waiting period contributes
			 to the anxiety surrounding HIV testing that discourages people from receiving
			 their diagnosis;
		Whereas the CDC estimated that in 2004, of the people who
			 took an HIV test at sites funded by the CDC, 22 percent did not return for
			 their test results;
		Whereas rapid test kits approved by the Food and Drug
			 Administration have made HIV testing easier, more accessible, and less
			 invasive, and can deliver results within a single day or hour;
		Whereas prevention counseling is an essential part of HIV
			 testing and, when conducted according to established CDC guidelines, has been
			 shown to be effective at producing individual behavioral change;
		Whereas in September 2006, the CDC released Revised
			 Recommendations for HIV Testing of Adults, Adolescents, and Pregnant Women in
			 Health-Care Settings, which advises all health care providers in the
			 public and private sectors to provide routine HIV screening of adults,
			 adolescents, and pregnant women in health care settings in the United States,
			 and recommends reducing barriers to HIV testing;
		Whereas the National Association of People with AIDS
			 (NAPWA), founded in 1983, is the oldest coalition of people living with
			 HIV/AIDS, and advocates on behalf of all people living with HIV/AIDS;
		Whereas National HIV Testing Day is an annual campaign
			 that was introduced in 1995 by NAPWA to encourage individuals to seek out and
			 receive voluntary HIV counseling and testing;
		Whereas President Obama announced the National HIV/AIDS
			 Strategy on July 13, 2010, and established a goal of increasing the percentage
			 of people living with HIV who know their serostatus from 79 percent to 90
			 percent by 2015;
		Whereas increasing rates of testing is important to using
			 Pre-Exposure Prophylaxis (PrEP) as a promising prevention tool for MSM;
			 and
		Whereas as part of its overall public health mission, the
			 CDC annually supports the National HIV Prevention Conference and National HIV
			 Testing Day: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National HIV Testing Day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such day, to publicize its importance among their communities, and to encourage
			 individuals to undergo counseling and testing for HIV and other sexually
			 transmitted diseases;
			(3)encourages the use
			 of rapid test kits approved by the Food and Drug Administration as a fast and
			 efficient method of HIV testing;
			(4)encourages
			 national, State, and local media organizations to carry messages in support of
			 National HIV Testing Day;
			(5)commends the
			 President for emphasizing the importance of addressing the HIV/AIDS epidemic
			 among all Americans; and
			(6)supports the
			 implementation of the National AIDS Strategy with clear goals and objectives to
			 reduce new HIV infections, especially among minority communities and men who
			 have sex with men.
			
